 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   DAVID LEVOYD REED,
                                                          Case No.: 2:19-cv-00172-APG-NJK
12          Plaintiff(s),
                                                                        ORDER
13   v.
                                                                  (Docket Nos. 12, 13)
14   JAMES DZURENDA, et al.,
15          Defendant(s).
16         Pending before the Court are two motions by Plaintiff: (1) a “motion seeking permission
17 to file” a “motion for limited discovery for purpose of early mediation” and (2) a “motion for
18 extension of motion to compel limited discovery.” Docket Nos. 12, 13. A response shall be filed
19 to both of Plaintiff’s motions no later than January 9, 2020. Any reply may be filed no later than
20 January 17, 2020.
21         IT IS SO ORDERED.
22         Dated: December 30, 2019
23                                                             ______________________________
                                                               Nancy J. Koppe
24                                                             United States Magistrate Judge
25
26
27
28

                                                   1
